Citation Nr: 1613636	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  06-11 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to August 1978 and from December 1990 to June 1991.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a
January 2007 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claim, so the Veteran is afforded every possible consideration. 

The Board previously remanded this case in April 2015 for additional development.  Specifically, a new VA examination in which the examiner was asked to opine whether the Veteran's hypertension was caused or aggravated by his service-connected disabilities, specifically to include diabetes mellitus, coronary artery disease, and/or peripheral vascular disease. 

A VA examination was obtained in September 2015.  The examiner noted the Veteran has a diagnosis of hypertension, which dates back to the 1970's.  The examiner opined that the Veteran's hypertension was not aggravated by his service-connected diabetes mellitus, coronary artery disease and/or peripheral vascular disease.

The Board however, finds this exam to be inadequate as it failed to substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the April 2015 remand required the examiner to provide an opinion on whether the Veteran's hypertension was caused by his service-connected disabilities, or was aggravated (permanently worsened beyond the natural progress of the disability) by his service-connected disabilities.  The Board notes that the examiner only addressed the issue of aggravation, and not whether or not the claimed hypertension was secondary to a service-connected disability.

Furthermore, the examiner provided no explanation or rationale for the conclusions reached.  A medical examination must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl at 124.

The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall, 11 Vet. App. at 271.  The September 2015 opinion does not demonstrate substantial compliance with the April 2015 remand.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation); see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (substantial, not strict, compliance with the terms of the Board's engagement letter would be required).  Therefore, the Board must remand the claim for additional development.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the examiner who conducted the September 2015 VA hypertension examination or, if s/he is unavailable, from another suitably qualified clinician, for the purpose of obtaining an addendum opinion as to the etiology of the Veteran's hypertension.  If, this examiner is no longer available to provide this addendum, then obtain it from someone else qualified to make this necessary determination.  The need for the Veteran to be re-examined is left to the designee's discretion. 

The electronic file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The VA examiner is asked to provide the following opinions: 

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by a service-connected disability, to specifically include diabetes mellitus, coronary artery disease, and/or peripheral vascular disease?

b. Is it at least likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated (permanently worsened beyond the natural progress of the disability) by a service-connected disability, to include specifically include diabetes mellitus, coronary artery disease, and/or peripheral vascular disease?

The examiner should consider the pertinent evidence, including the August 2007 Diabetes Mellitus VA examination report, which noted that the Veteran's peripheral vascular disease is related to his hypertension.

The examiner is advised that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




